Opinion issued July 31, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00414-CV
                             ———————————
           IN RE BRANDON SOCIE AND ABRIL SOCIE, Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      On May 24, 2018, relators filed a petition for writ of mandamus requesting

that the Court compel the district court to rule on their motion to compel deposition.1

The Clerk of this Court subsequently notified relators that their petition was subject

to dismissal as moot because the district court signed an order on May 25, 2018



1
      The underlying case is Brandon Socie and Abril Socie v. Kirby Construction of
      Texas, L.L.C. d/b/a UBUILDIT, cause number 2015-70244 in the 165th District
      Court of Harris County, Texas, the Honorable Ursula A. Hall presiding.
granting relators’ motion to compel deposition. Relators failed to respond.

Accordingly, we dismiss the petition for writ of mandamus as moot.

                                PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                        2